Citation Nr: 1232807	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an earlier effective date for service connection of paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1972 to February 1973, and from February 1973 to April 1973.  
This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  In A June 1999 rating decision, the RO granted service connection for paranoid schizophrenia, effective December 11, 1992.  The Veteran did not appeal this decision. 

2.  In March 2008, the Veteran filed a claim for entitlement to an effective date prior to December 11, 1992 for the grant of service connection for paranoid schizophrenia.


CONCLUSION OF LAW

The claim of entitlement to an effective date prior to December 11, 1992 for the grant of service connection for paranoid schizophrenia is dismissed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA), those provisions are not applicable here where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (noting that the VCAA is not applicable where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
On December 11, 1992, the Veteran filed a claim of entitlement to service connection for paranoid schizophrenia.  In a June 1999 rating decision, the RO granted the claim and assigned an effective date of December 11, 1992.  The Veteran did not appeal the decision, and the decision is final. See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  In March 2008, the Veteran filed a claim for entitlement to an earlier effective date for the grant of service connection for paranoid schizophrenia.

After a rating decision that grants service connection and assigns an effective date is final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd, 20 Vet. App. at 299.  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Rudd, 20 Vet. App. at 300.  Accordingly, where a free-standing earlier effective date claim is made without a request for reconsideration due to CUE in the relevant rating decision, the claim must be dismissed.  Rudd, 20 Vet. App. at 300. 

Here, the Veteran's claim for entitlement to an earlier effective date was filed after a rating decision was final and did not allege CUE in the June 1999 rating decision. Accordingly, it is a free-standing earlier effective date claim, and the Board must dismiss the appeal.  See Rudd, 20 Vet. App. at 300; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law is dispositive of the claim, it must be denied due to lack of legal entitlement). 

The Board notes that the Veteran appears to argue that he filed a claim for entitlement to service connection for paranoid schizophrenia prior to December 11, 1992, and thus the effective date should be prior to that date.  As noted above, this argument must be made in the context of a CUE claim.  Because no such claim was made by the Veteran or his representative, the Board must dismiss the appeal.





ORDER

The claim of entitlement to an effective date prior to December 11, 1992 for the grant of service connection for paranoid schizophrenia is dismissed.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


